Citation Nr: 0502574	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-32 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1973.  The veteran died in February 2002.  The appellant is 
the veteran's mother.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran died in February 2002; the death certificate 
lists the cause of death as atherosclerotic coronary artery 
disease.  Hyperlipidemia, history of smoking, and diabetes 
mellitus were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.

3.  The veteran did not have service in the Republic of 
Vietnam.

4.  During her lifetime, the veteran was service-connected 
for chronic anxiety reaction with irritable bowel syndrome, 
rated as 100 percent disabling; appendentomy scar, and status 
post left breast biopsy, each rated as 0 percent disabling.  
These disorders are not shown to have been etiologically 
related to the cause of the veteran's death or to otherwise 
have contributed or hastened her demise.

5.  Neither atherosclerotic coronary artery disease or 
diabetes mellitus were present in service, manifested within 
one year of the veteran's discharge from service, or shown to 
be etiologically related to service.  The evidence does not 
show that a disease that is related to service for which the 
presumption of service connection may be warranted caused or 
contributed substantially or materially to the cause of the 
veteran's death.
CONCLUSION OF LAW

The cause of the veteran's death, atherosclerotic coronary 
artery disease, was not incurred in or aggravated by military 
service nor may it be presumed to have been incurred in 
service; a service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause her death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
her claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, correspondence to the 
appellant dated in April 2002 informed her of the elements 
needed to substantiate her claim for service connection.  In 
accordance with the requirements of the VCAA, this letter 
informed the appellant what evidence was needed to establish 
her claim, and identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
It was further explained that VA would make reasonable 
efforts to help her get evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The appellant was 
advised to send VA any relevant evidence in her possession.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The VCAA notice was provided to the appellant prior to the 
July 2002 decision on her claim for Dependency and Indemnity 
Compensation (DIC) benefits and, therefore, meets the timing 
requirements of Pelegrini v. Principi, 18 Vet. App. 112 
(2004).   

Regarding the 60-day period for response referenced in the 
April 2002 letter, the Board notes that the United States 
Court of Appeals for the Federal Circuit, on September 22, 
2003, invalidated such time restrictions.  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  In this regard, the President signed into 
law, the Veterans Benefits Act of 2003, Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), 
which now permits the VA to adjudicate a claim before the 
expiration of the one-year time period afforded pursuant to 
the statute.  Notwithstanding, more than one year has passed 
since the April 2002 letter was forwarded to the appellant, 
and the record discloses that the appellant subsequently 
submitted additional medical evidence and written argument in 
support of her claim.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
her concerning her claim.  The appellant has reported no 
other potential sources of medical evidence for review in 
support of her claim.  The Board is satisfied that its duty 
has been met and that VA has made reasonable efforts to 
obtain records adequately identified by the appellant.  
Following a review of the record, the Board finds the 
appellant was given every opportunity to submit or identify 
relevant records in further support of her claim.  The record 
discloses that the appellant, in correspondence received in 
March 2004, advised she had no additional evidence to submit 
for consideration in this matter.  In view of these 
circumstances, the Board concludes VA has satisfied its 
duties to inform and assist the appellant, that no further 
development is warranted in this case and the appeal is 
properly before the Board for appellate review.

Entitlement to Service Connection

The appellant contends that the veteran died as a result of 
atherosclerotic coronary artery disease that is of service 
origin.  Alternatively, she maintains the veteran died from 
heart disease that developed as a complication of diabetes 
mellitus incurred during service.

The veteran's service medical records are negative for any 
findings or diagnosis of atherosclerotic coronary artery 
disease or diabetes mellitus.

The first clinical indication of a cardiac episode is 
November 1974, during VA hospitalization.  The veteran was 
evaluated for tachycardia of unknown etiology.  
Electrocardiogram conducted at that time showed tachycardia 
and no other abnormalities.  The veteran was referred for 
cardiac consultation and underwent a series of diagnostic 
tests that revealed findings that were clinically 
unremarkable or within normal limits.  It was noted that the 
veteran was having an upper respiratory infection at the 
time.  Medical records dated from 1983 through 2001 variously 
reference cardiac complaints.  These records also disclose 
diabetes mellitus was first clinically noted in 1997.  
Laboratory reports show elevated glucose levels recorded 
between 1997 and 2000, and contemporaneous clinical reports 
reference a history of diabetes mellitus.   

The veteran died in February 2002.  The death certificate 
lists the cause of the veteran's death as atherosclerotic 
coronary artery disease.  The certifying physician noted the 
interval between onset of the terminal condition and death as 
"years."   Hyperlipidemia, history of smoking, and diabetes 
mellitus were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.   The veteran died in her residence.  No 
autopsy was performed.

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted while on active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more during a period of war or 
after December 21, 1946, and arteriosclerosis or 
cardiovascular-renal disease and diabetes mellitus become 
manifest to a compensable degree within one year of service, 
it shall be presumed that the disease was incurred in service 
even though there is no evidence of its presence at that 
time.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137: 38 
C.F.R. §§ 3.307, 3.309. 

In this case, service records are negative for any findings 
of cardiovascular pathology or diabetes mellitus.  The record 
shows that at the time of her separation from service, the 
veteran was evaluated to be without defect or abnormality of 
the heart or cardiovascular system.  No diagnosis of diabetes 
mellitus was noted.  Further, there is no indication of 
record that cardiovascular disease or diabetes mellitus were 
found within the one year period following the veteran's 
separation from service.  Thus, presumptive service 
connection for cardiovascular disease and diabetes mellitus 
are not established.

Additionally, certain disorders associated with herbicide 
agent (Agent Orange) exposure in service are presumed to be 
service connected if they are manifested to a compensable 
degree within a specified time period.  See, 38 C.F.R. §§ 
3.307, 3.309.

Veterans diagnosed with an enumerated disease, such as 
diabetes mellitus who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

The veteran's military records do not reflect any service in 
Vietnam whatsoever for purposes of the Agent Orange 
presumption.  Although the veteran served during the Vietnam 
Era, her Report Of Separation From Active Duty, Form DD-214, 
does not reflect that she had service in Vietnam, in country, 
during the Vietnam Era.  Therefore, the Board may not presume 
that the veteran was exposed to Agent Orange or any other 
herbicide based on service experience.  Consequently, under 
the circumstances of this case, the Board finds that 
presumptive service connection for diabetes mellitus as a 
result of herbicide exposure is not warranted.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307, 3.309.

As indicated, however, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  For the showing of a chronic disease in service, 
there are required a combination of manifestations sufficient 
to identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted in service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1) (2003).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See, 38 C.F.R. § 
3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

In this case, the veteran's death certificate reflects that 
she died in February 2002 as a result of atherosclerotic 
coronary artery disease.  The veteran's service medical 
records are negative for any mention of this disease.  The 
treatment records in the file indicate that the first mention 
of cardiac episode was in November 1974.  None of the 
evidence in the record establishes, or even suggests, a link 
between the atherosclerotic coronary artery disease from 
which the veteran ultimately died and her prior military 
service.  The Board finds that service connection for 
atherosclerotic coronary artery disease is not warranted.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.312.


Additionally, the Board has considered whether diabetes 
mellitus is shown to be of service origin.  The evidence of 
record does not establish that the veteran's diabetes was 
present in service or related to her period of active duty.  
This disorder was not clinically manifested until many years 
after service.  No medical evidence relates this disorder to 
the veteran's period of service.  In light of the lack of 
evidence establishing such a link, and in consideration of 
the more than 25 year interval between the veteran's 
discharge from service and the first mention in her medical 
records of diabetes mellitus, the Board finds that service 
connection for diabetes mellitus is not warranted.  38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.312.

At the time of her death, the veteran had established service 
connection for chronic anxiety reaction with irritable bowel 
syndrome, appendectomy scar, and status post left breast 
biopsy.  There is no evidence in the record to indicate that 
these disabilities were a contributing cause of the veteran's 
death.  None of the treatment notes suggest that there was a 
relationship between any service-connected disability and the 
veteran's atherosclerotic coronary artery disease or any 
contributory causes of death.  The appellant has presented no 
medical evidence to refute this finding. Therefore, the Board 
finds that the veteran's service-connected disabilities were 
not singularly or jointly a contributory cause of her death.  
38 C.F.R. § 3.312.

Therefore, the Board finds that entitlement to service 
connection for the veteran's cause of death is not warranted 
based either upon presumption or direct incurrence.  
Similarly, the Board finds that the veteran's service-
connected disabilities are not shown to have contributed 
substantially and materially to her death.

Finally, the Board does not doubt the sincerity of the 
appellant's belief that the veteran's cause of death was 
related to her military service.  The Court has held that lay 
persons, such as the appellant, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In this case, 
the appellant relies upon research material.  She has been 
unable to provide more than mere speculation concerning an 
etiological relationship between the veteran's cause of death 
and her period of military service or any incident therein.  
Thus, the Board finds that the appellant's statements do not 
provide a sufficient basis, without resort to speculation, to 
conclude that the veteran's atherosclerotic coronary heart 
disease is etiologically related to her period of military 
service.  In the absence of any competent medical evidence 
relating the veteran's cause of death to her military 
service, the Board finds that the preponderance of the 
evidence is against the claim.  Accordingly, the appeal is 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


